t c memo united_states tax_court margaret hancock petitioner v commissioner of internal revenue respondent docket no filed date john f daniels iii for petitioner doreen m susi for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for and dollar_figure for after concessions the sole issue for decision is whether petitioner's losses from the sale of residential lots of dollar_figure in and dollar_figure in were capital losses as respondent -2 - contends or ordinary losses as petitioner contends to prevail petitioner must show that she held the lots for sale to customers in the ordinary course of her trade_or_business see sec_1221 we hold that petitioner's losses were ordinary losses unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in scottsdale arizona when she filed the petition in this case she was and years old during the years at issue her husband j w hancock hancock or her husband wa sec_75 years old when he died on date petitioner has two sons trevor hancock and mark hancock who are real_estate brokers and developers petitioner's nephew greg hancock is also a real_estate developer b petitioner's involvement in real_estate petitioner began working with her husband in the real_estate business in or in california petitioner and her husband moved to arizona in the 1960's they formed a publicly traded company called j w hancock inc petitioner managed its day-to-day operations the company subdivided and developed land -3- for residential and commercial construction petitioner and her husband owned percent of the stock in j w hancock inc the real_estate market declined in the 1960's petitioner and her husband surrendered their stock in j w hancock inc they kept nine lots in phoenix arizona and built one house at a time cc j w hancock enterprises inc incorporation petitioner and her husband incorporated j w hancock enterprises inc hancock enterprises on date from to hancock enterprises developed real_estate in the phoenix area petitioner was the executive vice president of hancock enterprises petitioner and her husband established the j w hancock and margaret e hancock trust the trust on date hancock was the trustee the trust owned the stock of hancock enterprises operation of hancock enterprises hancock enterprises operated under the name of camelot homes camelot hancock enterprises bought large tracts of land subdivided and rezoned the tracts made improvements such as roads and sidewalks and delivered sewer and water lines to the property petitioner and her husband jointly ran hancock enterprises petitioner designed houses developed floor plans worked with subcontractors to compute sale prices ran the sales office sold houses supervised assistants created sales brochures met with accountants at toback co to discuss financing engaged in public relations and handled customer complaints hancock handled the acquisition of property and obtained acquisition and development loans after hancock obtained the initial loans petitioner met with the banks and arranged for construction and operating loans hancock enterprises built five to seven model homes in each of its subdivisions and had salespeople in the model homes it sold the model homes when it no longer needed them hancock enterprises built all the homes except the model homes for specific buyers hancock enterprises developed the summer shadows and camelot village subdivisions in or the playa del sur subdivision in and the estate la colina estate los arboles and paradise village north subdivisions in in and hancock enterprises was offering lots for sale in at least five subdivisions until the 1980's hancock enterprises sold all of the model homes after it completed a subdivision beginning in the 1980's -5- hancock enterprises sometimes held back 1ie did not sell some lots that were harder to sell from each subdivision accountants and bookkeeper toback co c p a 's toback were the accountants for hancock enterprises john j gorman jr gorman began handling the hancock enterprises account in toback prepared all of the hancock enterprises returns from to and prepared petitioner's individual tax returns from to petitioner worked closely with toback's accountants including gorman she met with gorman nearly monthly from to her husband met with gorman once or twice from until he died in date hancock enterprises stopped building houses in or and began selling its lots because interest rates were and percent it laid off its superintendents foremen and architects hancock enterprises had about lots when it stopped building homes building industry in phoenix the homebuilding market in phoenix peaked around the number of building permits issued in phoenix declined from then until residential real_estate prices also declined after high interest rates caused some buyers to abandon their deposits on lots hancock enterprises' buyers canceled contracts for three lots in the summer shadows subdivision - because buyers could not get financing due to the high interest rates the larger builders in phoenix bought down mortgage interest rates from to percent for their home buyers but hancock enterprises could not afford to do that after hancock enterprises stopped building houses petitioner and her husband explored other development activities in they considered the possibility of building big_number low- cost houses for the government of ecuador about that time hancock enterprises sold some lots to repay its loans in hancock enterprises owed about dollar_figure million to the banks and dollar_figure to petitioner and her husband in the city of phoenix proposed to build a freeway near summer shadows this made it harder for petitioner to sell lots in summer shadows petitioner later sold those lots when the city of phoenix built the freeway about blocks from summer shadows the phoenix real_estate market improved from to liquidation of hancock enterprises petitioner became the trustee of the trust after her husband died on date the parties agree that petitioner's basis in hancock enterprises' stock stepped up to the date of death value under sec_1014 b hancock enterprises made a bulk_sale of six playa del sur lots in for dollar_figure per lot _7- petitioner's counsel john pattullo advised her for tax purposes to liguidate hancock enterprises and distribute its assets to the trust on date hancock enterprises owned lots from subdivisions it had developed on that date hancock enterprises adopted a plan_of_liquidation under sec_337 as then in effect filed final corporate tax returns and distributed the remaining lots to the trust after the liquidation the trust owned the lots d lots petitioner sold from to petitioner's sales efforts selling lots was petitioner's primary activity from to petitioner maintained liability insurance and paid property taxes on the lots at all times she met with people who wanted to build houses on the lots some prospective buyers who were interested in buying lots contacted petitioner she reduced the price of some lots she put for sale signs on some lots she attended some homebuilders' meetings and used her contacts in the real_estate industry to help sell the lots petitioner listed some of the lots for sale with trevor hancock from to he listed those lots on the multiple listing service mls two of petitioner's properties were listed on the mls in and three in one in -8- and five in petitioner paid real_estate commissions of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in after petitioner sometimes worked in an office at mark hancock's place of business she paid no rent to him she had no other real_estate office petitioner has not subdivided or rezoned any property made offsite improvements or installed water and sewer lines on any property since she liquidated hancock enterprises from through the years in issue petitioner had no advertising expenses after she received the lots in liquidation petitioner regularly met with gorman to discuss whether to acquire more property sales of lots from to petitioner sold of the lots that she had acquired in the liquidation as follows number of sale economic tax_year lots sold cost_basis price gain loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure none --- --- --- -- -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number ' the record contains no evidence that petitioner listed_property for sale with any realtor from to petitioner sold three of these lots to trevor hancock one lot per year in and for a total of dollar_figure petitioner and hancock enterprises' investment in these three lots was dollar_figure but petitioner had a basis in the three lots totaling dollar_figure petitioner used the sale proceeds from the lots to repay loans she and her husband used to obtain the lots repay herself the dollar_figure that hancock enterprises owed her and pay land taxes associated with the lots in and petitioner bought five lots and sold them soon after she had acquired them she bought one lot in and sold it in she bought four lots in she sold one of those in two in and one in in she owned only one lot be other hancock real_estate venture sec_1 the mark hancock corp mark hancock began to operate his own real_estate business in he started building houses in or he operated the mark hancock real_estate development corp mark hancock corp from the 1980's through the years in issue after and through the years in issue the mark hancock corp used the trade_name camelot homes the camelot homes operated by the mark hancock corp represents to the public that it is the second generation of the camelot homes operated by petitioner and her husband the mark hancock corp developed several subdivisions during the 1980's and 1990's in date hancock enterprises deeded two lots in the playa del sur subdivision to petitioner which she immediately sold to mark hancock he paid dollar_figure for the two lots the mark hancock corp built houses on those lots at a date not specified in the record greg hancock corp greg hancock corp developed subdivisions with about lots in lots in and about lots in f petitioner's tax returns hancock enterprises treated the lots it held when it was liguidated as inventory on its books petitioner reported the amounts realized from the sale of lots in as gross_receipts on a schedule c attached to the trust's tax_return she treated her adjusted_basis as the cost_of_goods_sold and deducted several other expenses petitioner reported sales of lots as sales of inventory on the schedules c attached to her returns for to she reported the amounts she realized from those sales as gross_receipts and her adjusted_basis as cost_of_goods_sold and she deducted several other expenses petitioner reported on schedules c for and that she was in the real_estate development business --11- g statements by petitioner's representatives respondent's revenue_agent patricia burson burson met with petitioner's representatives howard kesselman kesselman and carrie ransil ransil during the audit at the time kesselman was a consultant for and not an employee of toback and ransil had been employed by toback for month at the audit kesselman and ransil told burson that hancock enterprises sometimes held back lots from subdivisions for petitioner and her husband for investment ransil had not met petitioner and was unfamiliar with petitioner's operations at the time of the audit opinion petitioner contends that the eight lots she sold in and were held_for_sale to customers in the ordinary course of her trade_or_business and thus that the tax losses from her sales of those lots that resulted because of the step-up_in_basis under sec_1014 at her husband's death are ordinary losses under sec_1221 respondent contends that petitioner did not hold the eight lots for sale to customers and that the sales were not in the ordinary course of a trade_or_business and thus petitioner's losses are capital losses a whether petitioner held lots for sale to customers in the ordinary course of her trade or busine sec_1 sec_1221 sec_1221 excludes from classification as a capital asset--- --12 - stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 differentiates between the 'profits and losses arising from the everyday operation of a business' and ‘the realization of appreciation in value accrued over a substantial period of time' mallat v riddell 383_us_569 quoting 350_us_46 and 364_us_130 tp rimarily means principally or of first importance id whether property is held by a taxpayer 'primarily for sale to customers in the ordinary course of business' is a guestion of fact 78_tc_234 quoting sec_1221 and sec_1231 b courts consider numerous factors in deciding this issue and no one factor controls see 526_f2d_409 5th cir petitioner bears the burden of proving that her property was held for the purpose she contends see rule a 290_us_111 the following factors indicate whether property is held primarily_for_sale_to_customers in the ordinary course of a trade_or_business a the frequency and substantiality of sales b the nature of the taxpayer's business c the purpose for which the taxpayer acquired and held the property before sale d the time and effort the taxpayer habitually devoted to the sales e the extent to which the taxpayer improved the property and f the length of time the property was held see 705_f2d_1418 5th cir 417_f2d_905 5th cir 227_f2d_265 5th cir revg tcmemo_1954_177 223_f2d_709 5th cir revg 22_tc_533 97_tc_308 affd without published opinion 21_f3d_427 6th cir 89_tc_467 we will apply the factors that are relevant to this case application of factors the frequency and substantiality of sales is the most important factor see 615_f2d_171 5th cir biedenharn realty co v united_states supra pincite 74_tc_187 petitioner's sales were frequent regular and substantial during the years in issue petitioner sold lots in in in in in in in in and in she sold eight lots during the years in issue respondent argues that petitioner's failure to sell more than eight lots during the years in issue shows she did not hold the lots as inventory we disagree the sale of eight lots was substantial in light of the fact that at the start of the years in issue petitioner had only of the lots left see 322_f2d_122 5th cir taxpayer's sales declined from in the first year to in the second year because at the start of the years in issue he had only of the original lots left to sell affg in part and revg in part 38_tc_153 respondent contends that the fact that petitioner sold more lots when the real_estate market improved in shows that she held the lots for investment rather than for sale we disagree petitioner began to sell lots in soon after hancock enterprises distributed them to her despite the fact that residential real_estate prices declined after she sold of her lots before which shows that she was not merely waiting for the market to rebound respondent points out that some of the sales were to petitioner's sons and argues that those were not sales in the ordinary course of business we disagree petitioner made a large economic profit on the sales to her sons the fact that respondent does not contend that sec_267 applies to the lot petitioner sold to trevor hancock in parties to a transfer are related does not mean the transfer was not in the ordinary course of business if the parties act at arm's length see 10_tc_915 petitioner's sales were substantial during the years at issue sales of dollar_figure in and dollar_figure in with an economic profit of dollar_figure in and dollar_figure in see lewellen v commissioner tcmemo_1981_581 sale of lots over a 12-year period coupled with sales of dollar_figure during the years at issue suggests that the lots were held primarily_for_sale_to_customers in the ordinary course of business respondent contends that the fact that petitioner had large tax losses from the sale of the lots from to shows that she was not in the trade_or_business of real_estate because she would have abandoned the business to avoid having those tax losses respondent also contends that petitioner could have sold the lots if she had lowered their prices we disagree petitioner derived economic profit of dollar_figure from selling of the lots from to she did not sell them primarily to generate tax losses if petitioner had abandoned her efforts to sell the lots or sold them for less she either would have been left with unsold lots or had smaller economic profit and larger tax losses -1 respondent contends that petitioner intended to hold the lots for investment until the real_estate market improved and that petitioner was not in the business of selling or developing real_estate because she was not developing properties and was not looking for development opportunities we disagree petitioner began selling the lots as soon as she received them from hancock enterprises this suggests that she was not holding them for investment the fact that sales occur in the course of a liquidation neither compels nor forecloses a finding that property was held primarily for sale in the ordinary course of a trade_or_business see 120_f2d_607 9th cir affg 41_bta_652 and 41_bta_1020 van bibber v commissioner tcmemo_1985_344 we disagree with respondent's contention that petitioner did not hold the lots for sale because she was not in the real_estate development business even if petitioner was not developing real_estate she was in the business of selling lots to customers respondent contends that petitioner did not devote much time or effort to selling her lots and that she did not advertise or use real_estate agents or salespeople respondent also contends that the fact that petitioner borrowed office space at mark's place of business shows that she was not operating a real_estate business we disagree petitioner sold the lots by putting for sale signs on some of the lots and using her real_estate contacts she also paid real_estate commissions of about dollar_figure from to petitioner begin selling lots in and sold percent of them before when the market rebounded percent of them before the years in issue and all but one of them in less than years the fact that petitioner sold the lots without using an outside agent without having her own real_estate sales office and without incurring advertising expenses or broker's fees suggests that petitioner devoted enough time and effort to selling the lots see united_states v winthrop f 2d pincite in which the u s court_of_appeals for the fifth circuit stated while advertising solicitation and staff are the usual components of a business they are not a necessary element in either the concept or the pragmatics of selling here it is evident that the taxpayer was guite successful in selling the lots without the assistance of these usual props it is not necessary that customers be actively and fervently and frenetically sought respondent contends that the fact that petitioner did not improve the lots she received from hancock enterprises shows that she held them for investment we disagree petitioner and her husband's corporation hancock enterprises fully developed the lots before petitioner acquired them petitioner paid real_estate_taxes maintained liability insurance and made sure that the lots were kept clean the grass was cut and the shrubs were --18- maintained see 34_tc_675 the taxpayer held property for investment even though he did not develop it before he sold it respondent contends that the fact that petitioner had held the lots since suggests that she held them primarily for investment we disagree a long holding_period suggests property was held for investment alone however it does not establish that a taxpayer held property for investment see suburban realty co v united_states f 2d pincite the taxpayer's primary purpose for holding_real_estate up to years was for sale to customers united_states v winthrop supra pincite the taxpayer held lots up to years for sale to customers walsh v commissioner tcmemo_1994_293 income from the sale of a parcel of acres a taxpayer had held for years was ordinary_income affd without published opinion 8th cir date tollis v commissioner tcmemo_1993_63 the taxpayer's proceeds from the sale of parcels of real_property over an 8-year period were ordinary_income his decision to retire from the real_estate business did not convert the parcels into capital assets affd without published opinion 46_f3d_1132 6th cir herndon v commissioner t c memo respondent does not contend that we should consider the fact that hancock enterprises held the lots from to in deciding if petitioner held them for sale to customers -1 q- lots that were held for over years by the taxpayer were held_for_sale in the ordinary course of business respondent's other contentions burson testified that petitioner's representatives ransil and kesselman told burson during the audit of petitioner that hancock enterprises kept some lots in each of its subdivisions for petitioner and her husband to hold for investment respondent contends that this shows petitioner held the lots for investment we disagree at the time of the audit kesselman was not an employee of toback and ransil had worked only month for toback and had not yet met petitioner neither was fully familiar with her operations respondent contends that petitioner's testimony that she could not sell the lots in the late 1980's is not credible because her son and her nephew were developing property in phoenix during those years the record does not contain enough information for us to evaluate respondent's assertion respondent contends that the fact that mark hancock began doing business in the name of camelot homes shows that petitioner was no longer in the real_estate business we disagree first mark hancock had been in the homebuilding business since the late 1970's the fact that he began operating under the name camelot homes when hancock enterprises liguidated in does not seem significant to us because hancock enterprises had stopped building homes around or second the fact that mark hancock used the camelot homes name does not show whether petitioner was still in the trade_or_business of selling lots to customers respondent contends that the fact that petitioner and her husband held the lots for sale to customers through hancock enterprises does not mean she held them for sale to customers in and because a hancock enterprises began to hold the lots as an investment when it abandoned its plans to develop them around and decided to hold them until market conditions improved and because b hancock enterprises' holding purpose is irrelevant in deciding petitioner's holding purpose we disagree first hancock enterprises did not abandon its efforts to sell its lots hancock enterprises had about lots when it stopped building homes in or but it had only lots when it liquidated at the end of this shows that hancock enterprises actively sold lots after it stopped building homes see suburban realty co v united_states supra pincite the court did not view the fact that the taxpayer stopped its development activities and had fewer sales several years before the years at issue as establishing that the taxpayer changed its holding purpose second we may consider the holding purpose of hancock enterprises in deciding why petitioner held the lots see 571_f2d_1092 9th cir in deciding the purpose for which the taxpayer held property the court considered the holding purpose of the taxpayer's shareholders' father from whom the shareholders inherited the property revg tcmemo_1975_14 b conclusion we conclude that petitioner held the eight lots she sold during the years in issue for sale to customers in the ordinary course of her trade_or_business petitioner's sales were frequent regular and substantial in the years in issue she devoted a sufficient amount of time and effort to selling the lots she began to sell the lots when she received them from the corporation the fact that petitioner held some of the lots for a substantial period of time before she sold them does not in itself establish that she held the lots for investment to reflect the foregoing and concessions decision will be entered under rule
